Citation Nr: 0402286	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  03-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1968 to October 1969.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, which granted 
service connection for PTSD, rated 30 percent disabling.  In 
the same decision, the RO declined to reopen a claim of 
service connection for multiple sclerosis.  In his notice of 
disagreement with the decision, the veteran limited his 
appeal to the matter of the rating for PTSD.  Accordingly, 
that is the only issue before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington D.C.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Here, the veteran does not appear prejudiced by the VCAA 
notice given, as the RO advised the veteran in the January 
2003 statement of the case (SOC) of what is needed to 
establish his claim, of what the records shows, and of his 
and VA's responsibilities in claims development.  
Nevertheless, as the notice provided was not in the form of a 
formal VCAA letter, with citations, and as the case is being 
remanded anyway, further notice to ensure that all VCAA 
notice requirements are satisfied is advisable.  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence that has not been reviewed by the RO.  In August 
2003, the RO forwarded to the Board evidence consisting of a 
July 2003 VA outpatient "interim summary" report, wherein 
an examiner evaluated the veteran's then current psychiatric 
symptoms.  The veteran has not waived AOJ initial 
consideration of this evidence.  Under DAV, supra, the Board 
has no recourse but to remand the case to afford the RO 
initial consideration of the additional evidence.  

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the most recent medical evidence pertaining to the veteran's 
service-connected PTSD consists of the above-noted July 2003 
outpatient "interim summary" report.  That VA clinical 
record reasonably suggests that the veteran's PTSD symptoms 
may have intensified since the last VA examination in July 
2002.  To assure a fair adjudication of the veteran's claim, 
further development of medical evidence is required.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, in an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655.  

The nature of the disability at issue suggests that the 
veteran is receiving ongoing treatment for the disabilities 
at issue.  Reports of such treatment may include information 
pertinent to the instant claim.  

Finally, it is noteworthy that a claim placed in appellate 
status by disagreement with the initial rating award and not 
yet ultimately resolved is an original claim, as opposed to a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA 
notice requirements are satisfied in 
accordance with the decision of the U.S. 
Court of Appeals for Veterans Claims in 
Quartuccio, supra, 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  The veteran should be 
specifically notified of what he needs to 
establish entitlement to a rating in 
excess of 30 percent for PTSD; of what 
the evidence shows; and of his and VA's 
respective responsibilities in evidence 
development.  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for PTSD 
from July 2002 (the date of the most 
recent comprehensive VA examination) to 
the present, then obtain complete records 
of such treatment from all sources 
identified.  Whether or not he responds, 
the RO should obtain reports of any VA 
treatment (not already of record) for 
PTSD since July 2002.  
3.  The RO should then arrange for a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
His claims file must be available to the 
psychiatrist for review in conjunction 
with the examination.  The psychiatrist 
should review pertinent historical data 
in the claims folder, examine the 
veteran, and describe the nature and 
severity of all symptoms attributable to 
PTSD, and their impact on the veteran's 
functioning/activities.  

4.  The RO should then readjudicate the 
claim in light of all evidence added to 
the record since their last previous 
review.  The possibility of "staged" 
ratings should be considered.  If the 
claim remains denied, the RO should issue 
the veteran and his representative an 
appropriate supplemental SOC and give 
them the requisite period of time to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


